Per Curiam :
The only question here, is whether a material-man who furnished lumber for the defendant’s building is prevented from filing a lien therefor by the fact that the contractor, subsequent to his contract but before the plaintiff furnished the lumber, had released his right to file a lien. In Schroeder v. Galland, 134 Pa. 277, the contractor was prevented by his contract with *431the owner from filing a lien; and we held that, as the only connection between the owner and sub-contractor was through the contractor, the sub-contractor was bound by the agreement between the contractor and owner, and could not file a lien. This case does not come within that ruling, for.the reason that in the original contract between the owner and the builder there was no stipulation that liens should not be filed, and we are not prepared to say that a release to file liens executed subsequently to the contract, would have the same force as an original stipulation to that effect. The distinction may seem to be a nice one, especially when the sub-contractor makes no inquiry as to the terms of the original contract. We can understand, however, that a material-man may be affected by the agreement between the contractor and owner before the work is commenced, and yet not be bound to inquire, from time to time as the work progresses, whether the terms of the original contract have been subsequently changed. We do not think this case comes within the principle of Schroeder v. Galland, and
The judgment is affirmed.